DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 27 are objected to because of the following informalities:
Claim 6 recites “the plurality of containers having a plunger”. This appears to be a typographic error for “the plurality of containers have a plunger”.
Claim 27 recites “the cover are flaps”. This appears to be a typographic error for “the cover is a flap”.
Appropriate correction is required.
Claim Interpretation
Claims 22-24 recite that the unitary multiple entry port structure is surface mounted, abuts, or is flush mounted to the first container, respectively. According to Merriam-Webster, the word “abut” means “to border on or touch along an edge”. Flush mounting and surface mounting involve abutting a surface, either along the edges of the hole of a flush mount or upon the surface itself in the case of a surface mount. Therefore, flush mounting and surface mounting are interpreted to be within the scope of “abut”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the unitary multiple port structure” in line 4. There is lack of antecedent basis for this limitation in the claim. For the purpose of examination, “the unitary multiple port structure” was interpreted to be the same as the “unitary multiple entry port structure” recited in line 2 of claim 1.
Claims 2-40 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1, in addition to any reasons discussed below.
Regarding claim 3, claim 3 recites “the port unitary cover” in lines 1 and 3. There is lack of antecedent basis for this limitation in the claim. For the purpose of examination, “the port unitary cover” was interpreted to be the same as the “cover” recited in line 4 of claim 1.
Regarding claims 11 and 25, claims 11 and 25 each recite “a protective entry port structure” in line 3. As written, it is unclear if these are the same as the “protective entry port structure” recited in claim 1. For the purpose of examination, they were considered to be the same structure.
Regarding claim 31, claim 31 recites “the plungers of the plurality of the containers” in lines 5 and 6. There is lack of antecedent basis for this limitation in the claim because claim 1, which claim 31 is dependent upon, does not recite such 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-14, 16, 17, 22-25, 27-30, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088).
Regarding claim 1, Caquias discloses a system for intermixing beneficial substances (Fig. 1, feat. 10; Fig. 6A, feat. 210; ¶0025 and 0035), comprising: a first container (Fig. 6A, feat. 212; ¶0035) having a unitary multiple entry port structure (Fig. 6A-6B, feats. 218 and 282; ¶0035-0036), the unitary multiple entry port structure configured to receive a plurality of containers (Figs. 6A-6B; ¶0035-0036); and a plurality of containers containing a beneficial substance (Fig. 6A, feats. 240-243; ¶0035).
Caquias does not disclose that the unitary multiple entry port structure is configured to fully engulf the plurality of containers, that the unitary multiple port structure comprises a cover configured to seal the plurality of the containers inside the unitary multiple entry port structure, thereby providing a protective entry port structure, that the plurality of the containers are configured to enter inside the unitary multiple entry port structure, or that wherein upon entry of the plurality of the containers inside the unitary multiple entry port structure, the plurality of the containers are completely enclosed inside the unitary multiple entry port structure thus providing for leak-free establishment of fluidic communication between the first container and the plurality of the containers.
Foshee teaches a multi-container transfer, mixing, and delivery device for allowing multiple containers to transfer and mix their respective materials (Abstract; Fig. 1, feat. 100; ¶0083). Foshee teaches that the device comprises a first container (Fig. 7B, feat. 102; ¶0083), a plurality of containers (Fig. 7B, feats. 111 and 112; ¶0085), and a structure that fully engulfs the plurality of containers when they enter inside it (Figs. 1 and 3B, feat. 101; ¶0083). The structure may comprise a reclosable cover (Figs. 10A-10B, feat. 227; ¶0093) and seals the plurality of containers inside itself, thereby protecting them (Fig. 7B; ¶0090). Foshee teaches that the structure comprises conduits for providing sealed fluid communication between the first container and the plurality of containers (Figs. 3B, 4B, and 7B, feats. 117, 118, and 121; ¶0085 and 0090). Foshee teaches that such a mixing device allows for simple, efficient, and effective drug prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias so that the unitary multiple entry port structure is configured to fully engulf the plurality of containers, that the unitary multiple port structure comprises a cover configured to seal the plurality of the containers inside the unitary multiple entry port structure, thereby providing a protective entry port structure, that the plurality of the containers are configured to enter inside the unitary multiple entry port structure, and that wherein upon entry of the plurality of the containers inside the unitary multiple entry port structure, the plurality of the containers are completely enclosed inside the unitary multiple entry port structure thus providing for leak-free establishment of fluidic communication between the first container and the plurality of the containers in order to allow for simple, efficient, and effective drug preparation and delivery as taught by Foshee.
Regarding claim 6, Caquias in view of Foshee discloses the system of claim 1. Caquias further discloses that the plurality of the containers have a plunger (Fig. 1, feats. 20-25; ¶0026).
Regarding claim 11, Caquias in view of Foshee discloses the system of claim 1. Foshee further teaches that the mixing device comprises a peripheral wall that fully encloses the plurality of containers (Figs. 1, 3B, and 4B). Therefore, it would have been obvious based on the teachings of Foshee to modify the system disclosed by Caquias in view of Foshee so that the unitary multiple entry port structure includes a peripheral wall enclosing cavity configured to receive the plurality of the containers and engulf thereof, thereby providing a protective entry port structure to achieve the predictable result of protecting the containers and fluid conduits.
Regarding claim 12, Caquias in view of Foshee discloses the system of claim 1, and Caquias further discloses that the unitary multiple entry port structure includes at least one conduit fluidly connecting the first container to the plurality of containers (Fig. 6A, feats. 280 and 282).
Regarding claim 13, Caquias in view of Foshee discloses the system of claim 1, and Caquias further discloses that the first container is a bag (Fig. 1, feat. 12; Fig. 6A, feat. 212; ¶0025 and 0035) or a bottle.
Regarding claim 14, Caquias in view of Foshee discloses the system of claim 1, and Caquias further discloses that the plurality of the containers are selected from a group consisting of a bottle, a syringe, and a container with a plunger (Fig. 1, feats. 20-25 and 40-45; ¶0026).
Regarding claim 16, Caquias in view of Foshee discloses the system of claim 1. Foshee further teaches a reclosable cover (Figs. 10A-10B, feat. 227; ¶0093) with a latch (Figs. 10A-10B, feat. 225; ¶0093) for providing access for adding, removing, or exchanging containers (¶0093). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the cover includes a cover closure mechanism for locking the cover to the unitary multiple entry port structure
Regarding claim 17, Caquias in view of Foshee discloses the system of claim 16. Foshee further teaches a latch mechanism (Figs. 10A-10B, feat. 225; ¶0093) for providing access for adding, removing, or exchanging containers (¶0093). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system disclosed by Caquias in view of Foshee so that the cover closure mechanism is selected from a group consisting of flaps, pin-slot, latch-slot, latch protrusion, and hook-slot in order to provide access for adding, removing, or exchanging containers as taught by Foshee.
Regarding claim 22, Caquias in view of Foshee discloses the system of claim 1, and Caquias further discloses that the unitary multiple entry port structure is surface mounted to the first container (Figs. 6A-6B, feats. 211 and 212).
Regarding claim 23, Caquias in view of Foshee discloses the system of claim 1, and Caquias further discloses that the unitary multiple entry port structure abuts the first container (Figs. 6A-6B, feats. 211 and 212).
Regarding claim 24, Caquias in view of Foshee discloses the system of claim 1, and Caquias further discloses that the unitary multiple entry port structure is flush mounted to the first container (Figs. 6A-6B, feats. 211 and 212).
Regarding claim 25, Caquias in view of Foshee discloses the system of claim 1. Foshee further teaches that the mixing device comprises a peripheral wall that fully encloses the plurality of containers (Figs. 1, 3B, and 4B). Therefore, it would have been obvious based on the teachings of Foshee to modify the system disclosed by Caquias in view of Foshee so that the unitary multiple entry port structure includes a peripheral wall enclosing cavity configured to receive the plurality of the containers and engulf thereof, thereby providing a protective entry port structure to achieve the predictable result of protecting the containers and fluid conduits.
Regarding claim 27, Caquias in view of Foshee discloses the system of claim 1. Foshee further teaches a reclosable cover which is a flap (Figs. 10A-10B, feat. 227; ¶0093) for providing access for adding, removing, or exchanging containers (¶0093). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the cover is a flap in order to provide access for adding, removing, or exchanging containers as taught by Foshee.
Regarding claim 28, Caquias in view of Foshee discloses the system of claim 1. Caquias further discloses that the unitary multiple entry port structure further comprises a plurality of piercing members configured to pierce through a surface of at least one of the first container and the plurality of the containers (Figs. 1 and 2, feats. 30-35; ¶0026-0029).
Regarding claim 29, Caquias in view of Foshee discloses the system of claim 1. Foshee further teaches an embodiment (Figs. 12A-12C; ¶0095) which comprises a guide feature (Fig. 12C, feat. 444; ¶0095) for slidably engaging the cover for the plurality of containers and securing the system in an as-assembled position (Fig. 12C, feat. 401; ¶0095). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the unitary multiple entry port structure further comprises a rail mechanism configured to allow the cover to move along the rail mechanism to seal the plurality of the containers inside the unitary multiple entry port structure in order to secure the system in an as-assembled position as taught by Foshee.
Regarding claim 30, Caquias in view of Foshee discloses the system of claim 1. Foshee further teaches a reclosable cover which comprises a hinge (Figs. 10A-10B, feats. 220 and 227; ¶0093) for providing access for adding, removing, or exchanging containers (¶0093). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the unitary multiple entry port structure further comprises a hinge mechanism configured to allow the cover to move from an open position to a closed position in order to provide access for adding, removing, or exchanging containers as taught by Foshee.
Regarding claim 36, Caquias in view of Foshee discloses the system of claim 1. Foshee further teaches an embodiment in which the structure comprises a plurality of entry ports configured to allow entry of a plurality of containers inside the plurality of the entry ports (Figs. 11A-11B, feat. 304; ¶0094), the plurality of entry ports connected to each other (Figs. 11A-11B). Foshee teaches that this simplifies use and manufacturing (¶0107-0109). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the unitary multiple entry port structure comprises a plurality of entry ports configured to allow entry of a plurality of containers inside plurality of the entry ports, the plurality of entry ports connected to each other
Regarding claim 38, Caquias in view of Foshee discloses the system of claim 1. Caquias further discloses that the unitary multiple entry port structure has a plurality of conduits configured to connect the first container to the plurality of the containers when the plurality of the containers are coupled to the unitary multiple entry port structure (Figs. 6A-6B, feats. 280 and 282).
Regarding claim 39, Caquias in view of Foshee discloses the system of claim 1. Caquias further discloses that the unitary multiple entry port structure is integrally attached to the first container (Fig. 1).
Regarding claim 40, Caquias in view of Foshee discloses the system of claim 1. Caquias further discloses that the unitary multiple entry port structure forms a unitary structure with the first container (Fig. 1).
Claims 2, 3, 26, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088) and in further view of Thorne, Jr. et al. (U.S. Patent Application Publication No. 2006/0224105).
Regarding claims 2 and 37, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the cover is configured to hermetically seal the unitary multiple entry port structure. Likewise regarding claim 3, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the port unitary cover is configured to hermetically seal the plurality of the containers inside the unitary multiple entry port structure when the port unitary cover is in a closed position
Thorne teaches a valve assembly for transferring medicines (¶0002 and 0008). Thorne teaches that fluid transfer devices should be hermetically sealed in order to prevent the leakage of potentially hazardous materials to the external environment (¶0008 and 0026-0031). Thorne teaches that O-ring seals may be used to create such a hermetic seal (¶0071). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the cover is configured to hermetically seal the unitary multiple entry port structure, regarding claims 2 and 37, or so that the port unitary cover is configured to hermetically seal the plurality of the containers inside the unitary multiple entry port structure when the port unitary cover is in a closed position, regarding claim 3, in order to prevent the leakage of potentially hazardous materials to the external environment as taught by Thorne.
Regarding claim 26, Caquias in view of Foshee discloses the system of claim 1. Caquias in view of Foshee further discloses that when the cover is in a closed position the plurality of the containers are completely enclosed inside the unitary multiple entry port structure (Foshee: Figs. 1, 3B, and 4B). Caquias in view of Foshee does not discloses that any vapor and/or fluid leaks produced from the fluidic communication between the first container and the plurality of the containers is contained inside the unitary multiple entry port structure.
As discussed above, Thorne teaches a valve assembly for transferring medicines (¶0002 and 0008). Thorne teaches that fluid transfer devices should be hermetically sealed in order to prevent the leakage of potentially hazardous materials to the external prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that any vapor and/or fluid leaks produced from the fluidic communication between the first container and the plurality of the containers is contained inside the unitary multiple entry port structure in order to prevent the leakage of potentially hazardous materials as taught by Thorne.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088) and in further view of Cronenberg et al. (U.S. Patent Application Publication No. 2012/0172793).
Regarding claim 4, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the cover further comprises at least one button configured to move through the cover. Likewise, regarding claim 5, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the cover further comprises a plurality of buttons configured to move through the cover to actuate movement of a plurality of plungers of the plurality of the containers when the plurality of containers are disposed inside the unitary multiple entry port structure.
Cronenberg teaches a mixing device (Fig. 1, feat. 10; ¶0023) for a pen injector (Fig. 1, feat. 14; ¶0023) comprising a first container (Fig. 2, feat. 16; ¶0023) and a second container comprising a beneficial substance (Fig. 2, feat. 24; ¶0023). The prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the cover further comprises at least one button configured to move through the cover, regarding claim 4, or so that the cover further comprises a plurality of buttons configured to move through the cover to actuate movement of a plurality of plungers of the plurality of the containers when the plurality of containers are disposed inside the unitary multiple entry port structure, regarding claim 5, so that the system does not require force to be continually exerted by a user in order to trigger mixing as taught by Cronenberg.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088) and in further view of Lavi et al. (U.S. Patent No. 6,364,865).
Regarding claim 7, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the unitary multiple entry port structure further comprises at least one lever disposed through the unitary multiple entry port structure, the at least one lever configured to engage at least one plunger of the plurality of the containers and to move at least one plunger of the plurality of the containers.
Lavi teaches a drug delivery device for mixing and delivering a drug (Abstract). Lavi teaches an embodiment in which a plunger of a syringe is driven by a lever, which reduces the force required for driving the plunger (Fig. 19D; Col. 21, lines 18-38). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the unitary multiple entry port structure further comprises at least one lever disposed through the unitary multiple entry port structure, the at least one lever configured to engage at least one plunger of the plurality of the containers and to move at least one plunger of the plurality of the containers in order to reduce the force required to move the plunger as taught by Lavi.
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088) and in further view of Huggins (U.S. Patent No. 3,722,557).
Regarding claim 8, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that at least one of the first container and the unitary multiple entry port structure further comprise at least one negative pressure compartment.
Huggins teaches a system for mixing medications (Abstract) comprising a first container (Fig. 1, feat. 26; Col. 5, lines 28-60) and a vacuum box surrounding it (Fig. 1, feat. 10; Col. 5, lines 28-60). The vacuum box sealingly closes around the first container prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that at least one of the first container and the unitary multiple entry port structure further comprise at least one negative pressure compartment in order to simplify the process of adding and mixing medications in the first container as taught by Huggins.
Regarding claim 9, Caquias in view of Foshee and in further view of Huggins discloses the system of claim 8, and Huggins further teaches a conduit (Fig. 3, feats. 55 and 61) connecting a negative pressure source with the interior of the vacuum box (Col. 5, line 61 – Col. 6, line 44). Therefore, Caquias in view of Foshee and in further view of Huggins further discloses that the unitary multiple entry port structure has at least one conduit connecting the at least one negative pressure compartment with the interior of the unitary multiple entry port structure.
Regarding claim 10, Caquias in view of Foshee and in further view of Huggins discloses the system of claim 9, and Huggins further teaches that the conduit comprises a valve (Figs. 3-6, feats. 55, 58, 62; Col. 6, lines 19-44). Therefore, Caquias in view of Foshee and in further view of Huggins further discloses that the unitary multiple entry port structure further comprises a valve disposed inside and/or covering the conduit.
Regarding claim 15, Caquias in view of Foshee and in further view of Huggins discloses the system of claim 9, and Huggins further teaches that the negative pressure source pulls a vacuum on the vacuum box, meaning that the vacuum source has a lower pressure than ambient air pressure (Col. 3, line 50 – Col. 4, line 2). Therefore, Caquias in view of Foshee and in further view of Huggins further discloses that the at least one negative pressure compartment has a lower pressure than ambient air pressure.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088) in further view of Carrel et al. (U.S. Patent Application Publication No. 2015/0013811).
Regarding claim 18, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the unitary multiple entry port structure further comprises at least one decontamination device.
Carrel teaches a vial adapter (Figs. 11A-11B, feat. 10; ¶0113) comprising a membrane (Figs. 11A-11B, feat. 160; ¶0114) that moves over the surface of a vial (Figs. 11A-11B, feat. 1; ¶0113) and breaks as the vial is moved through it in order to decontaminate the surface of the vial (¶0114). Carrel teaches that such an adapter ensures sterile transfer of the contents of the vial (¶0012-0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of the unitary multiple entry port structure further comprises at least one decontamination device in order to ensure sterile transfer of the contents of the plurality of containers as taught by Carrel.
Regarding claim 19, Caquias in view of Foshee and in further view of Carrel discloses the system of claim 18. Carrel further teaches that the membrane wipes over the surface of the vial as it moves over it (¶0114). Therefore, Caquias in view of Foshee and in further view of Carrel discloses that the decontamination device comprises a wiping member disposed inside the unitary multiple entry port structure, the wiping member configured to move within the unitary multiple entry port structure to wipe off a surface of at least one of the plurality of the containers.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088) and in further view of Tripp (U.S. Patent No. 4,614,515).
Regarding claim 20, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the unitary multiple entry port structure further comprises a plurality of cap members configured to couple with a plurality of cap members of the plurality of containers, wherein after coupling the plurality of the cap members of the unitary multiple entry port structure with the plurality of the cap members of the plurality of the containers the coupled cap members entrap contaminants between the coupled cap members and displace internally into the first container providing a contaminant-free engagement of the plurality of the containers of the first container
Tripp teaches a drug delivery system which maintains the sterility of the drug in storage, dilution, and use (Abstract). Trip teaches a system comprising a vial (Fig. 7, feat. 26; Col. 3, lines 3-15) with a stopper (Fig. 7, feat. 28; Col. 3, lines 16-27) that docks with a protuberance (Fig.  7, feat. 78; Col. 5, lines 25-68) of a diluent bag (Fig. 7, feat. 16; Col. 3, lines 16-37). In order to allow fluid communication, a cover attached to the protuberance must be manipulated so that it, and the stopper docked to it, fall into the diluent bag (Figs. 7 and 8, feat. 68; Col. 5, lines 25-68). Tripp teaches that this allows for fluid flow while maintaining sterility without special components or sophisticated methods (Col. 6, lines 55-63). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the unitary multiple entry port structure further comprises a plurality of cap members configured to couple with a plurality of cap members of the plurality of containers, wherein after coupling the plurality of the cap members of the unitary multiple entry port structure with the plurality of the cap members of the plurality of the containers the coupled cap members entrap contaminants between the coupled cap members and displace internally into the first container providing a contaminant-free engagement of the plurality of the containers of the first container in order to allow for fluid flow while maintaining sterility without special components or sophisticated methods as taught by Tripp.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088) and in further view of Johnson et al. (U.S. Patent No. 6,679,529).
Regarding claim 21, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the unitary multiple entry port structure further comprises a plurality of decontamination interfaces and the plurality of the containers further comprises a plurality of decontamination interfaces, wherein upon engagement of the plurality of the decontamination interfaces of the unitary multiple entry port structure with the plurality of the decontamination interfaces of the plurality of the containers the engaged decontamination interfaces displace external to the unitary multiple entry port structure through an aperture in the unitary multiple entry port structure.
Johnson teaches an apparatus for establishing sterile connections (Abstract) comprising a support card (Figs. 1-3, feat. 20; Col. 6, lines 46-67), a rolling membrane (Figs. 1-3, feat. 40; Col. 6, lines 46-67), and a pull grip (Figs. 1-3, feat. 50; Col. 6, lines 46-67). In use, first, support cards are affixed to the ends of the sterile conduits to be connected (Col. 6, lines 17-42); second, the support cards are aligned such that the rolling membranes mirror each other (Fig. 7; Col. 6, lines 43-47); third, the support cards are adhered to each other (Fig. 8; Col. 6, lines 47-51); and fourth, the pull grips of both rolling membranes are pulled out of the interface (Figs. 9 and 10; Col. 6, lines 51-60). Johnson teaches that this advantageously provides a disposable aseptic connection system that provides a reliable and repeatable connection (Col. 3, lines 4-11). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by the unitary multiple entry port structure further comprises a plurality of decontamination interfaces and the plurality of the containers further comprises a plurality of decontamination interfaces, wherein upon engagement of the plurality of the decontamination interfaces of the unitary multiple entry port structure with the plurality of the decontamination interfaces of the plurality of the containers the engaged decontamination interfaces displace external to the unitary multiple entry port structure through an aperture in the unitary multiple entry port structure in order to provide a reliable, repeatable, and aseptic connection as taught by Johnson.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Caquias et al. (U.S. Patent Application Publication No. 2016/0015889) in view of Foshee et al. (U.S. Patent Application Publication No. 2012/0089088) and in further view of Sunago et al. (U.S. Patent No. 5,826,712).
Regarding claim 33, Caquias in view of Foshee discloses the system of claim 1, but does not disclose that the unitary multiple entry port structure further comprising a piercing member lock mechanism configured to lock piecing members and wherein the plurality of the containers further comprising piecing member unlock mechanisms configured to unlock the piercing members at about the time or after entry of the plurality of the containers inside the unitary multiple entry port structure.
Sunago teaches a drug reconstitution device comprising a piercing member (Figs. 1 and 3, feat. 3; Col. 6, lines 61-66) contained in a guide portion (Figs. 1 and 10, feat. 4; Col. 6, lines 61-66) connected to a first container (Fig. 1, feat. 2; Col. 6, lines 61-prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Caquias in view of Foshee so that the unitary multiple entry port structure further comprising a piercing member lock mechanism configured to lock piecing members and wherein the plurality of the containers further comprising piecing member unlock mechanisms configured to unlock the piercing members at about the time or after entry of the plurality of the containers inside the unitary multiple entry port structure so that the system is easy to operate as taught by Sunago.
Allowable Subject Matter
Claims 31, 32, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 31, the prior art does not disclose or render obvious plunger unlock mechanisms comprising rods as claimed.
Regarding claim 32, the prior art does not discloses or render obvious a button lock mechanism configured to maintain the plurality of the buttons in an extended position until the cover is closed as claimed.
Regarding claim 34, the prior art does not disclose or render obvious a valve unlock mechanism actuated by the closure of the cover as claimed.
Regarding claim 35, the prior art does not disclose or render obvious a lever lock mechanism as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haber et al. (U.S. Patent No. 5,329,976) discloses a syringe filing and mixing dispenser.
Radmer et al. (U.S. Patent Application Publication No. 2009/0182300) discloses a drug mixing device.
Radmer et al. (U.S. Patent Application Publication No. 2009/0099547) discloses a drug mixing device.
Mathys et al. (U.S. Patent Application Publication No. 2012/0325367) discloses a modular filing device.
Davidian et al. (U.S. Patent No. 9,387,151) discloses a syringe fill system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781